Dismissed and Opinion Filed November 24, 2015




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-11-00625-CV

                      LENDELL BEACHAM, Appellant
                                  V.
         LOAN CARE SERVICING CENTER INC. & WATERFALL VICTORIA
                         MASTERFUND, Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-09160

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
       On March 6, 2012, the Court abated this appeal due to the filing of bankruptcy by

appellant. By letter dated August 24, 2015, appellee responded to a letter from this Court

inquiring about the status of the bankruptcy proceedings. Appellee informed the Court the

proceedings had been closed and attached orders from the bankruptcy court in support. By order

dated August 24, 2015 we reinstated the appeal and ordered appellant to file, by August 31,

2015, either a motion to dismiss the appeal or written verification that he intended to pursue the

appeal. We cautioned appellant that failure to file the requested documents would result in the

dismissal of this appeal without further notice. To date, appellant has not filed a motion to

dismiss, written verification of his intent to pursue the appeal, or otherwise corresponded with

the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b),(c).




110625F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

LEMDELL BEACHAM, Appellant                        On Appeal from the 193rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-11-00625-CV       V.                       Trial Court Cause No. 10-09160.
                                                  Opinion delivered by Chief Justice Wright.
LOAN CARE SERVICING CENTER INC.                   Justices Lang-Miers and Stoddart
& WATERFALL VICTORIA                              participating.
MASTERFUND, Appellees

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

    It is ORDERED that appellees LOAN CARE SERVICING CENTER INC. &
WATERFALL VICTORIA MASTERFUND recover its costs of this appeal from appellant
LEMDELL BEACHAM.


Judgment entered November 24, 2015.




                                            –3–